Case 2:20-cv-02303-CBM-MAA Document 9 Filed 05/11/20 Page 1 of 13 Page ID #:65




   1   Laurence M. Rosen, Esq. (SBN 219683)
       THE ROSEN LAW FIRM, P.A.
   2
       355 South Grand Avenue, Suite 2450
   3   Los Angeles, CA 90071
   4   Telephone: (213) 785-2610
       Facsimile: (213) 226-4684
   5   Email: lrosen@rosenlegal.com
   6
       Counsel for Movants and
   7   [Proposed] Co-Lead Counsel for the Class
   8
                           UNITED STATES DISTRICT COURT
   9
                          CENTRAL DISTRICT OF CALIFORNIA
  10
  11    CHRIS HASHEM, Individually and on )          No. 2:20-cv-02303-CBM-MAA
        behalf of all others similarly situated, )
  12                                             )   MEMORANDUM OF POINTS
  13          Plaintiff,                         )   AND AUTHORITIES IN
                                                 )   SUPPORT OF MOTION OF
  14          v.                                 )   NMC INVESTOR GROUP FOR:
  15                                             )   (1) CONSOLIDATION OF
        NMC HEALTH PLC, PRASANTH                 )   RELATED ACTIONS; (2)
  16    MANGHAT, KHALIFA BIN BUTTI, )                APPOINTMENT AS LEAD
  17    PRASHANTH SHENOY, H. J.                  )   PLAINTIFFS; AND (3)
        MARK TOMPKINS, and B. R.                 )   APPROVAL OF CHOICE OF
  18
        SHETTY,                                  )   COUNSEL
  19                                             )
  20          Defendants.                        )   CLASS ACTION
                                                 )
  21                                             )   Judge: Hon. Consuelo B. Marshall
  22                                             )   Hearing Date: June 9, 2020
                                                 )   Time: 10:00 a.m.
  23                                             )   Ctrm: 8B – First Street Courthouse
  24                                             )
                                                 )
  25
                                                 )
  26
  27
  28                                       1
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF NMC
  29     INVESTOR GROUP FOR CONSOLIDATION OF RELATED ACTIONS, APPOINTMENT AS
       LEAD PLAINTIFF, AND APPROVAL OF CHOICE OF COUNSEL; Case No. 2:20-cv-02303-CBM-
  30                                     MAA
  31
Case 2:20-cv-02303-CBM-MAA Document 9 Filed 05/11/20 Page 2 of 13 Page ID #:66




   1
   2    SHENGMING HUANG, Individually) No. 2:20-cv-02895-CBM-MAA
        and on behalf of all others similarly
                                     )
   3    situated,                    ) Judge: Hon. Consuelo B. Marshall
   4                                 )
            Plaintiff,               )
   5                                 )
   6        v.                       )
                                     )
   7    NMC HEALTH PLC, PRASANTH     )
   8    MANGHAT, KHALIFA BIN BUTTI, )
        PRASHANTH SHENOY, H. J. MARK )
   9
        TOMPKINS, and B. R. SHETTY,  )
  10                                 )
  11        Defendants.

  12
  13
                   MEMORANDUM OF POINTS AND AUTHORITIES
  14
             Movants Chris Hashem, Shengming Huang, and Abdul Razeq Abdul Ahad
  15
       (collectively, the “NMC Investor Group” or “Movants”) respectfully submit this
  16
       memorandum in support of their motion for an Order, pursuant to Section 21D of
  17
       the Securities Exchange Act of 1934 (the “Exchange Act”), as amended by the
  18   Private Securities Litigation Reform Act of 1995 (the “PSLRA”):
  19         (1) consolidating the above-captioned related actions;
  20         (2) appointing Movants as Lead Plaintiffs for all persons other than
  21   Defendants who purchased or otherwise acquired the securities of NMC Health
  22   Plc (“NMC” or the “Company”) between March 13, 2016 and March 10, 2020,
  23   inclusive (the “Class Period”), to recover damages caused by Defendants’
  24   violations of the federal securities laws (the “Class”); and
  25         (3) appointing The Rosen Law Firm, P.A. (“Rosen Law”) and Pomerantz
  26   LLP (“Pomerantz”) as Co-Lead Counsel for the Class.
  27
  28                                       2
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF NMC
  29     INVESTOR GROUP FOR CONSOLIDATION OF RELATED ACTIONS, APPOINTMENT AS
       LEAD PLAINTIFF, AND APPROVAL OF CHOICE OF COUNSEL; Case No. 2:20-cv-02303-CBM-
  30                                     MAA
  31
Case 2:20-cv-02303-CBM-MAA Document 9 Filed 05/11/20 Page 3 of 13 Page ID #:67




   1   I.    PERTINENT BACKGROUND
   2         On March 10, 2020, Plaintiff Chris Hashem commenced this action against
   3   the Company and certain of its officers and/or directors for violations of Sections
   4   10(b) and 20(a) of the Exchange Act, and Rule 10b-5 promulgated thereunder.
   5   That same day, Rosen Law issued a PSLRA early notice advising potential class
   6   members of, inter alia, the claims alleged in this case, the Class Period, and the
   7   60-day deadline for class members to move this Court to be appointed as lead
   8   plaintiff. A copy of the early notice is attached as Exhibit 1 to the Declaration of
   9   Laurence M. Rosen filed herewith (“Rosen Decl.” or “Rosen Declaration”). A
  10   related action captioned Haung v. NMC Health Plc, et al, No. 2:20-cv-02895-

  11   CBM-MAA, was filed in this Court asserting substantially similar facts and claims

  12   on March 27, 2020.

  13         According to the lawsuit, Defendants throughout the Class Period made

  14   false and/or misleading statements and/or failed to disclose that: (1) the Company

  15   lacked effective internal controls and risk management; (2) the Company engaged
       in undisclosed and extensive related party and de facto related party transactions;
  16
       (3) NMC’s debts were significantly understated and obfuscated; (4) NMC’s cash-
  17
       on-hand figures were overstated; (5) NMC’s principal shareholders were not
  18
       accurately reporting or accounting their interests or stakes in the Company; (6)
  19
       NMC did not review or know their principal shareholders interests or stakes in the
  20
       Company; (7) consequently, the Company was not enforcing its Relationship
  21
       Agreement with the principal shareholders; and (8) as a result, Defendants’
  22
       statements about its business, operations, and prospects, were materially false and
  23
       misleading and/or lacked a reasonable basis at all relevant times.
  24
             On December 17, 2019, Muddy Waters Capital LLC (“Muddy Waters”)
  25
       published a report (the “Report”) explaining that NMC had misled investors and
  26
       failed to disclose: (i) its lack of internal controls; (ii) (de facto) related party
  27
  28                                       3
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF NMC
  29     INVESTOR GROUP FOR CONSOLIDATION OF RELATED ACTIONS, APPOINTMENT AS
       LEAD PLAINTIFF, AND APPROVAL OF CHOICE OF COUNSEL; Case No. 2:20-cv-02303-CBM-
  30                                     MAA
  31
Case 2:20-cv-02303-CBM-MAA Document 9 Filed 05/11/20 Page 4 of 13 Page ID #:68




   1   transactions; (iii) its true debt burden; (iv) its true cash-on-hand and asset values;
   2   and (v) its use of reverse factoring. On this news, NMC ADSs fell $11.68, per
   3   ADS or over 33.6%, to close at $23.00 per ADS on December 17, 2019, from its
   4   December 16, 2019 close at $34.68, damaging investors.
   5         Then, on January 8, 2020, NMC issued a press release entitled “KBBO
   6   pricing announcement” which acknowledged and downplayed Defendant K. Bin
   7   Butti and H.E. Bin Butti’s 31.2 million shares sell-off, which equates to roughly
   8   15% of the Company, from January 7, 2020. On this news, NMC ADSs fell $6.48
   9   per ADS, or over 28.4%, to close at $16.36 per ADS on January 8, 2020 from its
  10   January 6, 2020 close at $22.84, further damaging investors.

  11         Then, on February 14, 2020, NMC issued a press release with preliminary

  12   share data, unverified, provided by Defendant K. Bin Butti, H.E. Bin Butti, and

  13   Defendant Shetty. The press release confirmed the need for greater clarity from its

  14   long-time principal shareholders, stating:
              The Company continues urgently to seek clarity from Dr. B.R.
  15          Shetty, Khalifa Bin Butti and H.E. Saeed Bin Butti in relation to the
  16          above arrangements and their respective shareholdings, and
              encourages Dr. B.R. Shetty, Khalifa Bin Butti and H.E. Saeed Bin
  17          Butti, and their advisers, to agree the legal position in relation to the
  18          ownership of the Ordinary Shares in question without further delay.
  19   That same day, NMC announced that Defendant K. Bin Butti had resigned as a
  20   Director effective immediately. On this news, NMC ADSs fell $0.54 per ADS, or
  21   almost 5%, to close at $10.40 per ADS on February 14, 2020, further damaging
  22   investors.
  23         Then, on February 17, 2020, NMC announced that Abdulrahman Basaddiq
  24   and Hani Buttikhi had both resigned as Directors of the Company. Both were

  25   appointed to the Board of Directors by the principal shareholder group of

  26   Defendant K. Bin Butti, H.E. Bin Butti, and Defendant Shetty. Also on that day,

  27
  28                                       4
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF NMC
  29     INVESTOR GROUP FOR CONSOLIDATION OF RELATED ACTIONS, APPOINTMENT AS
       LEAD PLAINTIFF, AND APPROVAL OF CHOICE OF COUNSEL; Case No. 2:20-cv-02303-CBM-
  30                                     MAA
  31
Case 2:20-cv-02303-CBM-MAA Document 9 Filed 05/11/20 Page 5 of 13 Page ID #:69




   1   NMC announced that Defendant Shetty had resigned as Joint-Non Executive
   2   Chairman and as a Director of the Company.
   3         Then, on February 18, 2020, NMC announced an update to Defendant
   4   Shetty’s shares of the Company. The update announced that a bank account for
   5   BRS International Holding Ltd (“BRS International”), of which Defendant Shetty
   6   is the sole shareholder, had sold over 10 million shares of NMC ordinary shares
   7   between February 3 and 6, 2020. On this news, NMC ADSs fell $0.74 per ADS,
   8   or over 6.5%, to close at $10.48 per ADS on February 19, 2020, further damaging
   9   investors.
  10         Then, on February 24, 2020, BRS International, announced that Defendant

  11   Shetty “had pledged 7 million of the company's shares as security for debt” to

  12   Goldman Sachs. It was also announced that Defendant Shetty only “currently has

  13   a 9.81% interest” in NMC. On this new NMC ADSs fell $0.66 per ADS, or over

  14   5.7%, to close at $10.81 per ADS on February 24, 2020, further damaging

  15   investors.
             Then, on March 10, 2020, the Financial Times published the article titled
  16
       "NMC Health Discovers Almost $3bn of Debt Hidden from Its Board" which
  17
       continued to disclose NMC’s lack of internal controls and under reporting of debt
  18
       reporting. Further on March 10, 2020, Bloomberg published the article titled "Abu
  19
       Dhabi Insurer Steps In to Help NMC Health Pay Salaries" reporting that an
  20
       insurer was assisting to pay NMC’s expenses. On this news, NMC ADSs fell
  21
       $3.28 per ADS, or almost 64%, to close at $1.85 per ADS on March 10, 2020,
  22
       further damaging investors.
  23
             As a result of Defendants’ wrongful acts and omissions, and the precipitous
  24
       decline in the market value of the Company’s securities, Plaintiff and other Class
  25
       members have suffered significant losses and damages.
  26
  27
  28                                       5
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF NMC
  29     INVESTOR GROUP FOR CONSOLIDATION OF RELATED ACTIONS, APPOINTMENT AS
       LEAD PLAINTIFF, AND APPROVAL OF CHOICE OF COUNSEL; Case No. 2:20-cv-02303-CBM-
  30                                     MAA
  31
Case 2:20-cv-02303-CBM-MAA Document 9 Filed 05/11/20 Page 6 of 13 Page ID #:70




   1                                       ARGUMENT
   2   II.      THE RELATED ACTIONS SHOULD BE CONSOLIDATED
   3            Consolidation of related cases is proper where, as here, the actions involve
   4   common questions of law and fact such that consolidation would prevent
   5   unnecessary cost or delay in adjudication. When actions involving a common
   6   question of law or fact are pending before the court, it may order a joint hearing or
   7   trial of any or all of the matters at issue in the actions; it may order all the actions
   8   consolidated; and it may make such orders concerning proceedings therein as may
   9   tend to avoid unnecessary costs or delay. Fed. R. Civ. P. 42(a); see also
  10   Richardson v. TVIA, 2007 WL 112344, at *2 (N.D. Cal. Apr. 16, 2007).

  11            The PSLRA contemplates consolidation where “more than one action on

  12   behalf of a class asserting substantially the same claim or claims arising under this

  13   chapter has been filed.” 15 U.S.C. 78u-4(a)(3)(A)(ii). As such, the PSLRA does

  14   not displace the traditional legal standards for consolidation under Fed. R. Civ. P.

  15   42(a).
                Each of the above-captioned related actions in this District allege similar
  16
       factual and legal grounds to support allegations of violations of Sections 10(b) and
  17
       20(a) of the Exchange Act by the Defendants arising from the public
  18
       dissemination of false and misleading information to investors. Accordingly, the
  19
       above-captioned cases should be consolidated pursuant to Fed. R. Civ. P. 42(a) for
  20
       all purposes.
  21
       III.     MOVANTS SHOULD BE APPOINTED LEAD PLAINTIFFS
  22
                The PSLRA sets forth procedures for the selection of Lead Plaintiff in class
  23
       actions brought under the Exchange Act. 15 U.S.C. § 78u-4(a)(3)(B). The PSLRA
  24
       directs courts to consider any motion to serve as Lead Plaintiff filed by class
  25
       members in response to a published notice of class action by the later of (i) 90
  26
  27
  28                                       6
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF NMC
  29     INVESTOR GROUP FOR CONSOLIDATION OF RELATED ACTIONS, APPOINTMENT AS
       LEAD PLAINTIFF, AND APPROVAL OF CHOICE OF COUNSEL; Case No. 2:20-cv-02303-CBM-
  30                                     MAA
  31
Case 2:20-cv-02303-CBM-MAA Document 9 Filed 05/11/20 Page 7 of 13 Page ID #:71




   1   days after the date of publication, or (ii) as soon as practicable after the Court
   2   decides any pending motion to consolidate. 15 U.S.C. § 78u-4(a)(3)(B)(i) and (ii).
   3          The PSLRA provides a “rebuttable presumption” that the most “adequate
   4   plaintiff” to serve as Lead Plaintiff is the “person or group of persons” that:
   5                 (aa) has either filed the complaint or made a motion in response
   6                 to a notice . . .;
   7                 (bb) in the determination of the Court, has the largest financial
   8                 interest in the relief sought by the class; and
   9                 (cc) otherwise satisfies the requirements of Rule 23 of the
  10                 Federal Rules of Civil Procedure.

  11   15 U.S.C. § 78u-4(a)(3)(B)(iii)(I); In re Cavanaugh, 306 F.3d 726, 729-30 (9th

  12   Cir. 2002).

  13          As set forth below, Movants satisfy the above criteria, have the largest

  14   financial interest of any movant in this litigation, and are therefore the most

  15   adequate plaintiffs and should be appointed as Lead Plaintiffs.
              A.     Movants Are Willing to Serve as Class Representative
  16
              Movants have made a timely motion in response to a PSLRA early notice.
  17
       See Rosen Decl., Ex. 1. Additionally, as set forth in their PSLRA certifications,
  18
       Movants attest they have reviewed the complaint, adopt the allegations therein,
  19
       and are willing to serve as representatives of the class. See Rosen Decl., Ex. 2.
  20
       Accordingly, Movants satisfy the first requirement to serve as Lead Plaintiffs for
  21
       the class.
  22
              B.     Movants Have the Largest Financial Interest in the Action
  23
              The PSLRA requires a court to adopt a rebuttable presumption that “the
  24
       most adequate plaintiff . . . is the person or group . . . that . . . has the largest
  25
       financial interest in the relief sought by the class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii);
  26
       Cavanaugh, 306 F.3d at 730. While the PSLRA does not specify precisely how to
  27
  28                                       7
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF NMC
  29     INVESTOR GROUP FOR CONSOLIDATION OF RELATED ACTIONS, APPOINTMENT AS
       LEAD PLAINTIFF, AND APPROVAL OF CHOICE OF COUNSEL; Case No. 2:20-cv-02303-CBM-
  30                                     MAA
  31
Case 2:20-cv-02303-CBM-MAA Document 9 Filed 05/11/20 Page 8 of 13 Page ID #:72




   1   calculate the “largest financial interest”, the movant’s approximate losses in the
   2   subject securities is the best measure. Richardson v. TVIA, 2007 WL 1129344 at *
   3   4 (N.D. Cal. Apr. 16, 2007) (citing cases).
   4         Movants purchased 46,845 shares of NMC securities during the Class
   5   Period, retained 46,654 shares during the Class Period, and incurred losses of
   6   around $523,980. See Rosen Decl., Ex. 3 (Movants’ Loss Charts). Movants are
   7   not aware of any other movant that has suffered greater losses in NMC securities
   8   during the Class Period. Accordingly, Movants satisfy the largest financial interest
   9   requirement to be appointed as Lead Plaintiffs for the class.
  10         C.      Movants Satisfy the Requirements of Rule 23 of the Federal

  11                 Rules of Civil Procedure

  12         The PSLRA further provides that, in addition to possessing the largest

  13   financial interest in the outcome of the litigation, the Lead Plaintiff must

  14   “otherwise satisfy the requirements of Rule 23 of the Federal Rules of Civil

  15   Procedure.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(cc). Federal Rule of Civil
       Procedure Rule 23(a) provides that a party may serve as a class representative if
  16
       the following four requirements are satisfied:
  17
                  (1) the class is so numerous that joinder of all members is
  18
                     impracticable,
  19
                  (2) there are questions of law or fact common to the class,
  20
                  (3) the claims or defenses of the representative parties are typical
  21
                     of the claims or defenses of the class, and
  22
                  (4) the representative parties will fairly and adequately protect the
  23
                     interests of the class.
  24
       Fed. R. Civ. P. 23(a).
  25
             In making its determination that Movant satisfies the requirements of Rule
  26
       23, the Court need not raise its inquiry to the level required in ruling on a motion
  27
  28                                       8
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF NMC
  29     INVESTOR GROUP FOR CONSOLIDATION OF RELATED ACTIONS, APPOINTMENT AS
       LEAD PLAINTIFF, AND APPROVAL OF CHOICE OF COUNSEL; Case No. 2:20-cv-02303-CBM-
  30                                     MAA
  31
Case 2:20-cv-02303-CBM-MAA Document 9 Filed 05/11/20 Page 9 of 13 Page ID #:73




   1   for class certification – a prima facie showing that Movant satisfies the
   2   requirements of Rule 23 is sufficient. Cavanaugh, 306 F.3d at 730-31. At the lead
   3   plaintiff stage, “[t]he typicality and adequacy requirements of Rule 23 are the
   4   main focus…” and “[e]xamination of the remaining requirements [of Rule 23] are
   5   deferred until the lead plaintiff moves for class certification.” Richardson, 2007
   6   WL 1129344, at * 4 (citing Cavanaugh, 306 F.3d at 730)).
   7         Movants fulfill all of the pertinent requirements of Rule 23. Movants’
   8   claims share substantially similar questions of law and fact with the claims of the
   9   members of the Class, and their claims are thus typical of the members of the
  10   Class. Movants and all members of the Class allege that Defendants violated the

  11   Exchange Act by publicly disseminating false and misleading statements about

  12   NMC and its business. Movants, as did all of the members of the Class, purchased

  13   Company     securities   at   prices artificially   inflated   due to   Defendants’

  14   misrepresentations and omissions, and were damaged thereby. These shared

  15   claims also satisfy the requirement that the claims of the representative party be
       typical of the claims of the Class.
  16
             Thus, the close alignment of interests between Movants and other Class
  17
       members, as well as Movants’ desire to prosecute this action on behalf of the
  18
       Class, provides ample reason to appoint Movants as Lead Plaintiffs.
  19
             D.     Movants Will Fairly and Adequately Represent the Interests of
  20
                    the Class and Are Not Subject to Unique Defenses
  21
             The presumption in favor of appointing Movant as Lead Plaintiff may be
  22
       rebutted only upon proof “by a purported member of the plaintiffs’ class” that the
  23
       presumptively most adequate plaintiff:
  24
                    (aa)   will not fairly and adequately protect the interest of the
  25
                        class; or
  26
  27
  28                                       9
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF NMC
  29     INVESTOR GROUP FOR CONSOLIDATION OF RELATED ACTIONS, APPOINTMENT AS
       LEAD PLAINTIFF, AND APPROVAL OF CHOICE OF COUNSEL; Case No. 2:20-cv-02303-CBM-
  30                                     MAA
  31
Case 2:20-cv-02303-CBM-MAA Document 9 Filed 05/11/20 Page 10 of 13 Page ID #:74




    1                (bb) is subject to unique defenses that render such plaintiff
    2                     incapable of adequately representing the class.
    3   15 U.S.C. § 78u-4(a)(3)(B)(iii)(II).
    4         Movants’ ability and desire to fairly and adequately represent the Class has
    5   been discussed above. Movants are not aware of any unique defenses that
    6   Defendants could raise against them that would render Movants inadequate to
    7   represent the Class. Accordingly, the Court should appoint Movants as Lead
    8   Plaintiffs for the Class.
    9         Additionally, the NMC Investor Group is a small and cohesive group of
   10   investors, who have demonstrated their adequacy by the submission of a Joint

   11   Declaration attesting to their shared understanding of the responsibilities of a Lead

   12   Plaintiff pursuant to the PSLRA and their preparedness to coordinate their efforts

   13   to prosecute this action diligently on behalf of the Class. See Joint Declaration

   14   executed by members of the NMC Investor Group, Rosen Decl., Ex. 4.

   15   IV.   MOVANTS’ SELECTION OF COUNSEL SHOULD BE APPROVED
              The PSLRA vests authority in the Lead Plaintiff to select and retain lead
   16
        counsel, subject to the approval of the Court. 15 U.S.C. § 78u-4(a)(3)(B)(v). The
   17
        Court should only interfere with the Lead Plaintiff’s selection when necessary “to
   18
        protect the interests of the class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II)(aa).
   19
              Movants have selected Rosen Law and Pomerantz as Co-Lead Counsel. The
   20
        firms have been actively researching the Class’ and Movants’ claims – reviewing
   21
        publicly available financial and other documents and gathering information in
   22
        support of the claims against the Defendants, as well as initiating the above-
   23
        captioned related cases. Furthermore, the firms have an extensive history of
   24
        working together to bring significant recoveries to investors, including Koopman
   25
        v. Fiat Chrysler Automobiles N.V., 1:15-cv-07199 (S.D.N.Y.) ($110 million
   26
        settlement); Menaldi v. Och-Ziff Capital Management Group LLC, 1:14-cv-03251
   27
   28                                       10
           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF NMC
   29     INVESTOR GROUP FOR CONSOLIDATION OF RELATED ACTIONS, APPOINTMENT AS
        LEAD PLAINTIFF, AND APPROVAL OF CHOICE OF COUNSEL; Case No. 2:20-cv-02303-CBM-
   30                                     MAA
   31
Case 2:20-cv-02303-CBM-MAA Document 9 Filed 05/11/20 Page 11 of 13 Page ID #:75




    1   (S.D.N.Y.) ($29 million settlement) and In re: Galena Biopharma Inc. Sec. Litig.,
    2   3:14-cv-00367 (D. Or.) ($20 million settlement), and are experienced in the area
    3   of securities litigation and class actions, having been appointed as lead and co-
    4   lead counsel in securities class actions in this District and in other courts
    5   throughout the nation. The firms have prosecuted numerous securities fraud class
    6   actions and other complex litigation and obtained substantial recoveries on behalf
    7   of investors. See Resume of The Rosen Law Firm, P.A., Rosen Decl., Ex. 5 and
    8   Resume of Pomerantz LLP, Rosen Decl., Ex. 6.
    9         As a result of the firms’ experience in litigation involving issues similar to
   10   those raised in this action, Movants’ counsel have the skill and knowledge that

   11   will enable them to prosecute this action effectively and expeditiously. Thus, the

   12   Court may be assured that by approving Movants’ selection of Co-Lead Counsel,

   13   the members of the Class will receive the best legal representation available.

   14   V.    CONCLUSION

   15         For the foregoing reasons, Movants respectfully requests that the Court
        issue an Order: (1) consolidating the related actions; (2) appointing Movants as
   16
        Lead Plaintiffs of the Class; and (3) approving Rosen Law and Pomerantz as Co-
   17
        Lead Counsel.
   18
   19
        Dated: May 11, 2020                    Respectfully submitted,
   20
   21                                          THE ROSEN LAW FIRM, P.A.

   22                                          /s/Laurence M. Rosen
   23                                          Laurence M. Rosen, Esq. (SBN 219683)
                                               355 South Grand Avenue, Suite 2450
   24                                          Los Angeles, CA 90071
   25                                          Telephone: (213) 785-2610
                                               Facsimile: (213) 226-4684
   26
                                               Email: lrosen@rosenlegal.com
   27
   28                                       11
           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF NMC
   29     INVESTOR GROUP FOR CONSOLIDATION OF RELATED ACTIONS, APPOINTMENT AS
        LEAD PLAINTIFF, AND APPROVAL OF CHOICE OF COUNSEL; Case No. 2:20-cv-02303-CBM-
   30                                     MAA
   31
Case 2:20-cv-02303-CBM-MAA Document 9 Filed 05/11/20 Page 12 of 13 Page ID #:76




    1
                                            Counsel for Movants and [Proposed] Co-
    2                                       Lead Counsel
    3
                                            POMERANTZ LLP
    4
    5                                       Jeremy A. Lieberman
                                            J. Alexander Hood II
    6                                       600 Third Avenue, 20th Floor
    7                                       New York, New York 10016
                                            Telephone: (212) 661-1100
    8
                                            jalieberman@pomlaw.com
    9                                       ahood@pomlaw.com
   10
                                            POMERANTZ LLP
   11
   12                                       Patrick V. Dahlstrom
                                            10 South La Salle Street, Suite 3505
   13                                       Chicago, Illinois 60603
   14                                       Telephone: (312) 377-1181
                                            Facsimile: (312) 377-1184
   15
                                            pdahlstrom@pomlaw.com
   16
   17                                       Counsel for Movants and [Proposed] Co-
                                            Lead Counsel for the Class
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28                                       12
           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF NMC
   29     INVESTOR GROUP FOR CONSOLIDATION OF RELATED ACTIONS, APPOINTMENT AS
        LEAD PLAINTIFF, AND APPROVAL OF CHOICE OF COUNSEL; Case No. 2:20-cv-02303-CBM-
   30                                     MAA
   31
Case 2:20-cv-02303-CBM-MAA Document 9 Filed 05/11/20 Page 13 of 13 Page ID #:77




    1                           CERTIFICATE OF SERVICE
              I, Laurence M. Rosen, hereby declare under penalty of perjury as follows:
    2
        I am the managing partner of The Rosen Law Firm, P.A., with offices at 355
    3
        South Grand Avenue, Suite 2450, Los Angeles, CA 90071. I am over the age of
    4
        eighteen.
    5
              On May 11, 2020, I electronically filed the following MEMORANDUM
    6
        OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF NMC
    7
        INVESTOR GROUP FOR APPOINTMENT AS LEAD PLAINTIFFS AND
    8
        APPROVAL OF CHOICE OF COUNSEL with the Clerk of the Court using
    9
        the CM/ECF system which sent notification of such filing to counsel of record.
   10
        Executed on May 11, 2020
   11
   12
   13
                                                    /s/Laurence M. Rosen
   14                                               Laurence M. Rosen
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28                                       13
           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF NMC
   29     INVESTOR GROUP FOR CONSOLIDATION OF RELATED ACTIONS, APPOINTMENT AS
        LEAD PLAINTIFF, AND APPROVAL OF CHOICE OF COUNSEL; Case No. 2:20-cv-02303-CBM-
   30                                     MAA
   31
